Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 1 of 9 PagelD: 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) r
I (a) PLAINTIFFS lane fixie DEFENDANTS FED STRIES GOVERNMEN

Dr - UWITED STATE: ER ;
DENNIS OBALO era in ¢, YOUTERE)1N C, JANE DOE,

(b) County of Residence of First Listed Plaintiff M | ade SeXy County of Residence of First Listed Defendant De Ce

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 10/20)

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

 

 

 

 

 

 

 

 
     
 

 

 

 

 

 

 

 
  
   

I. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” inOne Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
| 1 U.S. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State fm C 1 Incorporated orPrincipal Place 4 CL] 4
of Business In This State
ws U.S. Government Cc 4 Diversity Citizen of Another State CO 2 (2 Incorporated andPrincipal Place C] § 7s
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a CL 3 fi-3 Foreign Nation | 6 es
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT : TORTS | FORFEITURE/PENALTY. BANKRUPTCY _ _OTHER STATUTES _
110 Insurance PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane TH 265 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument . Liability CL] 367 Health Care/ 400 State Reapportionment
LC 150 Recovery of Overpayment ra20 Assault, Libel & Pharmaceutical |__ PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment| Slander Personal Injury | | 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability \/| 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal |_| 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY _LABOR. 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract . Product Liability | 380 Other Personal | 720 Labor/Management __ SOCIALSECURHTY __ Protection Act
195 Contract Product Liability} 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI | 890 Other Statutory Actions
REAL PROPERTY , CIVIL RIGHTS | PRISONER PETITIONS 790 Other Labor Litigation | 865 RSI (405(g)) || 891 Agricultural Acts

 

210 Land Condemnation
[| 220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

 

M

440 Other Civil Rights
|_| 441 Voting

442 Employment
443 Housing/

 

Habeas Corpus:

[| 463 Alien Detainee

| | 510 Motions to Vacate
Sentence

 

791 Employee Retirement
Income Security Act

 

 

 

 

 

FEDERALTAX SUIS _|
[|_| 870 Taxes (U.S. Plaintiff
or Defendant)

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

n
1

 

 

245 Tort Product Liability Accommodations | | 530 General Hl 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property | 445 Amer. w/Disabilities - [ | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 62 Naturalization Application Agency Decision
|_| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piace an “X” in One Box Only)
Cl 1 Original 2 Removed from 3 Remanded from Cl] 4 Reinstated or im 5 Transferred from Cl 6 Multidistrict vt 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause: Li? US C i¢s S C ivil Right S LawSul fF

 

Ww

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMANDS ,,, __, CHECK YES only ifdemanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Te n Dillion dolla’S sury DEMAND: Xlves [No
VIII. RELATED CASE(S)
IF ANY (See instructions): Ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 2 of 9 PagelD: 2

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

DENNIS OBADO
PION TIER,

 

 

 

(In the space above enter the full name(s) of the plaintiff(s).)

- against -

 

 

 

Pre o(DEw T DO N AL D COMPLAINT
TR U M P, U VV JED 51 TATES Jury Trial: |
G OVE RN M ENV ty FAC EBOOK LV, (check one)

 

YouTUBE, NC, et aL Joba Doe, Jane pee
R¢SPoNDENT TS,

 

 

 

 

 

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be included here.)

IL. Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
additional sheets of paper as necessary.

 

 

Plaintiff Name Dy EWNIS O b ad O
Street Address LO oY Ee d PP as R Oa a
County, City MdAd{esey County, New Brunswick

 

State & Zip Code New JECS€Y, OR GOI
Telephone Number C7Z 2)R ty 6 ~~ Si S 6
Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 3 of 9 PagelD: 3

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. 1

Defendant No. 2

Defendant No. 3

Defendant No. 4

Deen a a at i 1) 5

I. Basis for Jurisdiction:

name Federal Bureay Of INVESTIGATION
Street Address_ 2.6 FENCE cel Pla 2q, 23 Fleer

County, City Mane — 7 = WY,

State & Zip Code N ¥Y 3 aif g

 

 

nme DONALD TRUMP £10 Tie TrunsP Drgeotealior
Street Address Lennie Tee e . 725 i Le =Hh AVE: /Fl oor 26
County, City, Mdynetfan, AY

State & Zip Code N Cw) Yo rk iCO

Name PACE EOOK, TA C,

Street Address } b © | i } (Oud Road
County, City MEn lo Pp eerie

State & Zip Code CaAueoraca, G4UORS

Name Vo U TU GE LH MJ C / Google L LC | ppp Youle
Street Address JO Cneéc ry hue ane

County, City SCL Sa “uaAO

State & Zip Code_ Coa llForale AUOGE

YANE DOE ( REsPerd€etS MELA natecalustacss )

aPas Road
Bars Rae Couct¥, Ne Mw Bruasett de

NEw JErSeY OFFO/

 

 

 

 

 

Federal courts are courts of limited jurisdiction. There are four types of cases that can be heard in federal court: 1)
Federal Question - Under 28 U.S.C. § 1331, acase involving the United States Constitution or federal laws or treaties
is a federal question case; 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, a case in which a citizen of one
state sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

A. What is the basis for federal court jurisdiction? (check all that apply)

[AF ederal Questions

! Diversity of Citizenship

[_|us. Government Plaintiff wis Government Defendant

B. Ifthe basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at

issue? + 2 USC [GSS

 

 
Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 4 of 9 PagelD: 4

C, If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?
} . a
Plaintiff(s) state(s) of citizenship N Cw Jers Cc ¥
Defendant(s) state(s) of citizenship W ad aa vw q TO f } D.G N Y MJ vA M EWLO PR A

I. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional sheets of paper as necessary.

A. Where did the events giving rise to your claim(s) occur? New Jer oe V

 

ION - DO?
B. What date and approximate time did the events giving rise to your claim(s) occur? | Cf | O 20 ce |

 

 

 

 

a] Facts: Respondents engaged mM a Conspiracy

to you?

 

 

 

 

 

to deprive Fettonel of Federal rig hEt Cawsiny ham
to fertonecby Sub 3ectiag FettHoOaer to Caminag)
lntereerén re “with housing rights, Cruel
Qod unusual Punishuéats Far ldw+u |
Cxerase CE Constitutional PGhts, by
wee | retaliatiag against tytiodoer For Cha lleagiag
Staté and Federal habtas Cases AAA Criutag/
areeals, Qnd GpPeals 14 FisH Courts,
And For S&uriag Conti d@atral Proprietary
dO0cuments, in Away Which Subjecte A |
we | Pep doner +0 Aiscaumiaatocy ‘Face! prot jin qy”
mover? | NQte Came s . And Colo ~ OF Lal VidlatronS,
and volatios OF Petitioners Fourth Aad
Sivth Aueadnent Coastitatond! pi ghFS, whic
sulted 1A treqhag Fethorer to dupeent FainsS
and unlawful Puashmeals FOr racketeci( 1g and

wroase | Sr sorriOn Purparsés in Vidlation OR RICO (Charges,

we

ravomee? | Local Police. were. noted and wpetts Filed,
wi B=

 

 

 

 

 

 

 

 

 

 

 

 

t
Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 5 of 9 PagelD: 5

 

IV. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,

you required and received. (Gil oot wa S EV pOS C A +o Sy STtemMas (a Cc ~ ;

Zyposure 1 pofentall y hamarn | Sioloaiag| aad Chemilq
agers, which ave believed te use present, ExSf

AA Serre hain, LAc\ lucia Suppress Lag Pettioner's

white Llosa Ce\\ cou at, Vs+orvatOn resubing in
Low Alucose \2uels , treated at Saji pire ters gate |,
Chro acl Pain in CouPlainaat 3 Lee+ | Mags. ele tea
CCON Ne ky pas c.., aule- Probably due +6 Pes tioace)
Exposure +o Conse at weter Conmteminetion by —
REs pond é ats And Jaane Doe, Responderts magia mated gl WhneSsy

WHE 1S KACHA +o aad j€ad or steel duty stove +O.
_ mines aZ gediment> tn Complataact'S boiled fap water

State what you want the Court to do for you and the amount of one b compensation, if any, you are seeking, and
dollars Pan cre Cea C5

the basis for such compensation. Dem an d for we (lon
Fermenhat @stmtarg 6 fder agaast Jane bee
Gna wage GacorS hme at and (nAag( Prosecuft
Qf. Jane pee. for Color oF Lai vielationS foc Sth
@aalby Chames, rZtun of all legal) ~ acquired.
unsast Cnochue at From Petitoaec's CoptiderH¢ |
AS Se+S orae( OF EVICHON a4qlast Jane Dot,
Ana Perma reat location of Janae Dee. Auay ' freN
ACK Cressi bh Per noaer REstraiad Ofder against
Curc@at Resporde at willd lag Arce. Tr” Coas-ttutiong |
Fower and denGad 15 made for $ieure OF al] Profel
and assess Ohta aed bY Abas eC Of-done SHC ClECtHroal ©

Auvellance by this RsPondect and all Other Res PandectS g
damages +o be sefarattly Fad to Cover e@ilt L velated
ferfure. and

Medical €y Pease s nous tad ia Fhe

cevle Aquageé ( danrages. for aatitrust-
i quageS For a eben te

Vielg Tloas Far Al cf featea |
SOCUAERTS belosglag te Fete toot f Fran 2005-202
and atl Copy lAbt ted MartsceiPts,

 

ie
Case 3:21-cv-01679-FLW-TJB Document 1 Filed 02/02/21 Page 6 of 9 PagelD: 6

I declare under penalty of perjury that the foregoing is true and correct.

Signed this a day of Fe pruary 20-2 | .

Signature of Plaintiff
Mailing Address _ | O 5 Y Edepas Koad a
Neus Brun Swick, yy Ond0)

 

 

 

Telephone Number (23 wa ) 2 Uf & = 4 { 5S SS
Fax Number (if'you have one)
E-mail Address OPr+| mi SIM GBH Qa) outlea Ky Cé ivy

 

 

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint.

Signature of Plaintiff:

 

 
Case 3:21-cv-01679-FLW-TJB Document 1 Filed 02/02/21 Page 7 of 9 PagelD: 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Pro se (Non Prisoner)
Consent & Registration Form to Receive Documents Electronically

Pursuant to Fed. R. Civ. P. 5(b), and Fed. R. Civ. P. 77(d), Local Civil Rule 5.2 and the
Court’s Electronic Case Filing Policies and Procedures, documents may be served through the
court’s transmission facilities by electronic means. Documents that are not permitted to be
served electronically are pleadings that are to be served with process under Fed.R.Civ.P. 4.

I D EN NID © BAPC hereby consent to receive service of
documents and notice of electronic filings via the Court’s electronic filing system to the extent
and in the manner authorized by the above rules and waiving the right to receive notice by first
class mail pursuant to Fed.R.Civ.P. 5(b)(2)(D) and Fed.R.Civ.P. 77(d).

 

Pursuant to Local Civil Rule 10.1, I will promptly notify the Court if there is a change in
my personal data, such as name, address, and/or e-mail address. I will promptly notify the Court
to request cancellation of electronic service.

Litigants who have consented to receive documents electronically will be sent a Notice
of Electronic Filing via e-mail. Upon receipt of the notice, they are permitted one “free look”
at the document by clicking on the hyperlinked document number. The one “free look” will
expire 15 days from the date the notice was sent. After the “free look” is used or expires, the
document can only be accessed through PACER (Public Access to Court Electronic Records.) It
is recommended that litigants establish a PACER account. This can be accomplished by visiting
the PACER web site at http://pacer.psc.uscourts.gov. PACER is an automated system that
allows an individual to view, print, and download documents for a fee.

 

&

, 7 io a c EL imal ‘ p 4 , ae » sy ‘ se COM
My e-mail address is: OPrUhsmh yg €5 WAH 100k. Com (oPtinsudgscoutloar ')

2'°20-— CV— 12 ¥20

Signature of Litigant

(034 Edeas Road

Mailing Address

My case number is:

 

 

New Bry nswicle VJ os 7O|

City, State, Zip Code

VJ
(732)Z246-SIiS8 A.

Telephone Number {

 

 

 
Case 3:21-cv-01679-FLW-TJB Document1 Filed 02/02/21 Page 8 of 9 PagelD: 8

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

. (Title of Action)

DENNIS OB ADO
Plaintiff, : Civil Action No.

UVITED civ NOTICE OF MOTION
PREBSS oTATES GOVERNMENT

YOUTUB =, Cc i! Defendant.

om A fy - i ai iS “3 ;

Johan DO€, SWE DOE celal

PLEASE TAKE NOTICE DENNIS OBADO
(Name of Moving Party)

will move before the Honorable , U.S.D.J. on

Macc) | 202)

(Motion days are the 1* and 3" Monday of each month)

for an Order ‘Transecr AG th iS (QSe to Newark N Via ACF) C. (
(describe type of relief being sought) Whd Oder Coney I ag
RETUCA OF Det Haner's
In support of my motion, I will rely on the attached brief (if necessary). FO reid i.
f-O. & sPoe + a nd
Al Picture 7 p's
DEMIS OBADC

 

 

 

 

J
Name eter
? Distrach | f
Mew Brunswick, NT O40! foc,
liftgation,
Address

pate: Pebruary 2, 202 |

WN)
Case 3:21-cv-01679-FLW-TJB Document 1 Filed 02/02/21 Page 9 of 9 PagelD: 9

CERTIFICATION OF SERVICE

 

 

D ENN 5 OBADO , certify that a copy of my motion was served
(Name of Moving Party)
by on upon:
(Mail, Personal Service, etc.) (Date)

Note: Due. +o ladwe ad Stata ;
Cle citonc 5 ervice, Aacd <l >
OT Marshal Seruice IS TEQMUESTE

F@L. DoOWALD TRUMP_UMITED STATES COVEKIU NENT; 7, esa,
(Name of Opposing Party)

Db federal Plax 7,231 FOr
fs a at Y
o27TY
(Address of Opposing Party)

 

 

 

  

fia febnary? eee |

ame (Signature)
